Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 03/29/2019.
Claims 1-8 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20140135899 A).

Regarding claim 1, Kim discloses:

A case for a mobile device (see Fig. 1, 2, and 7) comprising: 
a cover unit mounted on a mobile device to protect the mobile device (see Fig. 1, 2, and 7);  
5a first power source attaching part provided in the cover unit (see Fig. 1, 2, and 7, see Technical Solution, auxiliary battery by of cellular phone cover...., battery 260), and attached to and detached from a power source device configured to wirelessly charge the mobile device (see Fig. 7. 250, the power receiving section 250); and 
a wireless charge activation part configured to perform charging of a battery of the mobile device when the power source device is recognized as being close to 10the mobile device (see Fig. 7, PCB, charger circuit 240, see Description of Embodiments, par 10, terminal for NFC (Near Field Communication) (180) is provided. .... such as  a wireless charging terminal....).


Regarding claim 2, Kim discloses:
wherein the cover unit is made of polycarbonate (PC), polyurethane (PU), silicon, or a composite material including the above (see specification..., polycarbonate but from the active region).

Regarding claim 3, Kim discloses:
wherein: the cover unit includes an inner cover main body formed in a 
shape corresponding to the mobile device to surround a back surface portion of the mobile device and an outer cover main body formed in a shape corresponding to the inner 20cover main body to surround the inner cover main 
the first power source attaching part is formed to be located between the inner cover main body and the outer cover main body (see Fig. 7, battery 260 is between sealing member and cover plate 210).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851